Citation Nr: 0915999	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  05-23 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a rating in excess of 40 percent for low 
back disability.

4.  Entitlement to a rating in excess of 10 percent for left 
knee disability prior to May 7, 2007.

5.  Entitlement to a rating in excess of 30 percent for 
status post total left knee replacement from July 1, 2008.

6.  Entitlement to a compensable rating for sinusitis with 
rhinitis.

7.  Entitlement to a rating in excess of 10 percent for left 
lumbar radiculopathy. 

8.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1948 to March 1957.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a September 2003 
rating decision of the Houston, Texas Regional Office (RO) of 
the Department of Veterans Affairs (VA), which made 
determinations pertaining to 14 separate issues.  In November 
2003 the Veteran filed a Notice of Disagreement, where he 
disagreed with the determinations pertaining to 10 of the 
issues.  A May 2005 statement of the case was issued and then 
the Veteran filed a May 2005 Form 9, appealing all ten 
issues.  In a subsequent February 2008 statement, however, 
the Veteran indicated that he only wished to continue the 
appeal of the issues listed above and that he wished to drop 
his other appeals.

In an April 2008 letter a private treating physician 
indicated that as a result of the Veteran's left knee 
replacement he continued to suffer pain in the other knee and 
also the hips.  This statement appears to constitute a claim 
(raised by the record) for secondary service connection for 
right knee and hip disability.  This matter is referred to 
the RO for any appropriate action.  

The issues of entitlement to a rating in excess of 10 percent 
for left lumbar radiculopathy and entitlement to a total 
disability rating for compensation based on individual 
unemployability TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hearing loss did not become manifest in service or in the 
first post-service year and is not shown to be related to 
service.

2.  Tinnitus did not become manifest in service and is not 
shown to be related to service.  

3.  The Veteran's low back disability is not characterized by 
ankylosis, vertebral fracture or incapacitating episodes.

4.  Prior to April 18, 2006, the Veteran's left knee 
disability was manifested by arthritis with painful motion; 
instability, compensable limitation of flexion and 
compensable limitation of extension were not shown.

5.  From April 18, 2006, to May 7, 2007, the Veteran's left 
knee disability was manifested by arthritis with painful 
motion and additional functional loss due to pain; 
instability, compensable limitation of flexion and 
compensable limitation of extension were not shown.

6.  From July 1, 2008, the Veteran's left knee disability is 
manifested by intermediate degrees of residual weakness and 
pain; severe painful motion and weakness, ankylosis, 
extension limited to 30 degrees, and non union of the tibia 
and fibula with loose movement are not shown. 

7.  The Veteran's sinusitis/rhinitis has not been shown to 
result in one or two incapacitating episodes per year 
requiring prolonged antibiotic treatment; three to six non-
incapacitating episodes characterized by headaches, pain, and 
purulent discharge or crusting; or 50 percent obstruction of 
the nasal passages on both sides or complete obstruction on 
one side.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 11375107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2008).

2.  The criteria for entitlement to service connection for 
tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  The criteria for a rating in excess of 40 percent for low 
back disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002) 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
(Codes) 5285, 5286, 5289, 5293 (effective through September 
26, 2003); 38 C.F.R. § 4.71a, Code 5243 (2008).

4.  Prior to April 18, 2006, the criteria for a rating in 
excess of 10 percent for left knee disability are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); C.F.R. §§ 4.40, 4.45, 
4.71a, Codes 5003, 5257, 5260, 5261 (2008).  

5.  From April 18, 2006, to May 7, 2007, the criteria for a 
20 percent (but no higher) rating for left knee disability 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Codes 5003, 5257, 5260, 5261 (2008).  

6.  From May 7, 2007, the criteria for a rating in excess of 
30 percent for left knee disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Codes 5055, 5256, 5261, 5262 (2008).
 
7.  The criteria for a compensable rating for sinusitis with 
rhinitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.97, Codes 6510-6514, 6522 (2008).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 and Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A  February 2002 
letter from the RO explained what the evidence needed to show 
to substantiate claims for both service connection and 
increased ratings.  A subsequent March 2003 letter indicated 
that VA would obtain VA records identified by the Veteran as 
pertinent to his claims and would also make reasonable 
efforts to obtain private medical records that he identified.  
Although the Veteran was not provided notice regarding 
criteria for rating the disabilities at issue and effective 
dates of awards (see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)) such notice would only be relevant if the 
benefits sought were being granted.

In specific regard to the Veteran's claims for increase a 
December 2008 letter gave notice of how VA determines 
disability ratings and indicated that in determining a 
rating, VA considers evidence regarding the nature and 
symptoms of the condition, severity and duration of the 
symptoms, the impact of the condition and symptoms on 
employment, and specific test results including range of 
motion findings.  Further, the letter listed examples of 
evidence that might support a claim for an increased rating 
and provided notice of the specific rating criteria 
applicable to rating low back disability, status post knee 
replacement and sinusitis.  The Board finds that the specific 
explanations provided pertaining to the procedure for 
assigning the rating, the applicable rating criteria and the 
necessary evidence was in substantial compliance with the 
recent Court of Appeals for Veteran's Claims (Court) ruling 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  Also, the case was readjudicated by 
a January 2009 supplemental statement of the case after VCAA 
notice was provided.  The Veteran is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the Veteran was 
provided with medical examinations in relation to each of his 
claims.  The Veteran has not identified any additional 
evidence pertinent to this claim.  VA's assistance 
obligations are met.  The Veteran is not prejudiced by the 
Board's proceeding with appellate review. 

II.  Factual Background

Service medical records do not show any findings or 
complaints of hearing loss or tinnitus.  On March 1957 
separation examination both whispered and spoken voice tests 
produced normal (15/15) results.  

The Veteran's DD Form 214 shows that he served as an 
Engineman.

On June 2002 VA sinus examination the diagnostic assessment 
was allergic rhinitis with no evidence of sinusitis.  The 
Veteran reported that during his time in South Carolina he 
developed frequent sinus infections and allergic rhinitis, 
which required multiple sinus drainage as well as multiple 
medications.  During that time period he had multiple 
sinusitis episodes including a severe headache and purulent 
nasal drainage.  In the several years prior to the 
examination the Veteran denied any further progression of the 
allergic rhinitis/sinusitis.  His headaches had since 
resolved and his allergies were under control with Flonase 
and Zyrtec.  He denied any previous sinus surgeries.  

Physical examination showed clear tympanic membranes and a 
straight septum.  The turbinates were intact and there was no 
evidence of nasal lesions or masses and no purulent drainage.  
The oral cavity was without lesions or masses and the neck 
was supple with no lymphadenopathy. 

On June 2002 VA orthopedic examination the diagnoses were 
moderately severe degenerative joint disease of the left knee 
and lumbosacral spine.  The Veteran described aching pain 
along the anterior and medial aspect of the knee.  He had 
pain with prolonged standing, occasional swelling and limping 
with prolonged ambulation.  The pain was primarily along the 
medial and medial patellofemoral joints.  

Physical examination showed a non antalgic gait.  Range of 
motion of the lumbosacral spine was 45 degrees flexion, 
extension to neutral and right and left lateral flexion to 15 
degrees.  Toe and heel walking were within normal limits as 
was the overall neurological evaluation.  Examination of the 
left knee revealed significant discomfort to palpation along 
the scar that ran along the medial patellofemoral and 
superior pole of the patella.  The Veteran had moderate 
crepitation and vastus medialis longus atrophy.  He also had 
tenderness along the medial joint line but there was no 
instability on anterior or posterior drawer or Lachman's 
testing.  There was also no varus or valgus instability.  The 
Veteran had full extension and flexion to 120 degrees.  X-
rays of the lumbar spine revealed multilevel spondylosis with 
marginal osteophytic formations.  Disc spaces were well 
maintained except at L5-S1 where there was severe disc 
degeneration and collapse of the disc space.  X-ray of the 
left knee revealed moderate medial compartment degenerative 
changes and moderate patellofemoral changes.      

An April 2003 VA sinus X-ray shows a diagnostic impression of 
nasal septal deviation, otherwise unremarkable paranasal 
sinuses.  X-ray of the lumbosacral spine showed L4-5 and 
probable L5-S1 degenerative disc disease.  There was anterior 
degenerative spurring elsewhere in the lumbar spine and 
probable lumbar osteopenia or osteoporosis. There was also 
mild lumbar curvature concave on the right side.  X-ray of 
the left knee showed moderate degenerative change.  Calcific 
and/or ossific densities posterior to the left knee were 
noted.  Some were probably vascular but osteochondramatosis 
could not be ruled out.  

An April 2003 private hearing aid evaluation appeared to show 
bilateral hearing loss at 4000 Hertz.  In an April 2003 
letter the examining audiologist indicated that according to 
the Veteran, his military service exposed him to extremely 
excessive noise with no hearing protection.  His workplace 
had also exposed him to intermittent excessive noise with no 
hearing protection.  Video otoscopy was noted to be within 
normal limits bilaterally.  

Audiometric test results indicated normal hearing through 
3000 Hertz sloping to a mild sensorineural hearing loss 
bilaterally.  Speech discrimination scores in quiet were 100 
percent for the right ear and 96 percent for the left ear.  
Speech discrimination scores in noise were 84 percent 
bilaterally.   It was recommended that the Veteran wear 
hearing protection should he be exposed to any future 
excessive noise.  The examiner commented that the speech 
discrimination scores in noise indicated that the Veteran had 
communication difficulty in challenging listening 
environments and that the configuration of his hearing loss 
was consistent with individuals who had been exposed to 
excessive noise without hearing protection.  

On April 2003 VA sinus examination the diagnostic assessment 
was sinus symptoms highly suggestive of rhinitis.  The 
Veteran described his symptoms as primarily nasal congestion 
with post nasal drip.  He also occasionally had ear popping 
and ear fullness symptoms.  The symptoms had been occurring 
intermittently since his time in the military.  He reported 
that over the past year the symptoms had gotten significantly 
worse.  He had drainage almost every day, pressure between 
the eyes almost daily and ear popping and fullness 
intermittently most days.  He took only antihistamines for 
his symptoms and did not have any other head or neck 
complaints.  Upon specific questioning he did suggest that he 
was maybe having some changing hearing status but he denied 
vertigo or tinnitus.  

Physical examination showed that the right and left external 
auditory canals and tympanic membranes were clear.  There was 
no evidence of perforations or retractions.  Air conduction 
was greater than bone conduction bilaterally.  The septum was 
in the midline and there was no significant erythema and 
clear mucus was present in both nasal cavities.  The Veteran 
had mild crusting anteriorly.  No lesions or masses were 
seen.  The tongue was in the midline and mobile and the floor 
of the mouth was soft.  The base of the tongue was also soft 
and the uvula rose symmetrically.  There were no mucosal 
lesions seen.  The true vocal cords were mobile.  The 
epiglottis, pyriform sinuses and post-cricoid region all 
appeared within normal limits.  The neck was supple without 
lymphadenopathy, or thyromegaly. 

The examiner recommended that the Veteran return to using 
nasal medications since they had improved his symptoms in the 
past.  He noted that the Veteran did not need current sinus 
imaging but that re-imaging could be considered if the 
Veteran's symptoms persisted after an adequate trial of 
medical therapy.  Since the Veteran's symptoms were a 
continuation of a process that began during his military 
service, the examiner felt that hey were related to his 
previously diagnosed ethmoid sinusitis/rhinitis.   

On April 2003 VA low back and knee examinations the 
diagnostic assessments were degenerative joint disease of the 
left knee, moderately severe, degenerative joint disease of 
the lumbosacral spine, moderately severe and spinal stenosis 
with left lumbar radiculopathy.  The Veteran reported 
worsening in his symptoms both in his back and in his left 
knee.  He was having radicular symptoms from the left lower 
back down into the left leg and into the left foot.  He 
complained of increasing discomfort with range of motion and 
weight bearing in the left knee.  He would get some problems 
after walking about two blocks.  The examiner noted that the 
Veteran's symptoms seemed to be consistent with spinal 
stenosis.  

Physical examination showed that the Veteran walked with a 
slow but non antalgic gait.  Range of motion of the low back 
was 45 degrees flexion, neutral extension and lateral flexion 
to 15 degrees.  Neurological evaluation was nonfocal although 
straight leg raising was positive on the left.  He had 42cm 
calf circumference on the left and 40 cm on the right.  

Examination of the left knee showed tenderness along the 
medial joint line but no evidence of instability.  There was 
full extension with flexion to 120 degrees.    

On his May 2005 Form 9 the Veteran indicated that as an 
engine man he was continuously exposed to extreme noise 
hazards in the engine rooms of the USS Shannon, USS Yazoo, 
USS Thomas E. Frazier and USS Otterstetter.  On one occasion, 
he stated, he was blown down an engine room hatch due to an 
incoming round.  The Veteran also indicated that in the prior 
4 to 5 months the pain in his spine had grown worse and he 
had eliminated many activities due to the increased severity.  
He stated the pain had spread to his hips as well.  He 
contended that the increased pain should warrant a higher 
rating based on unfavorable ankylosis of the entire spine.  
He noted that even unfavorable conditions of the 
thoracolumbar spine would warrant a 50 percent rating.  He 
also believed that he had been incapacitated due to his low 
back problems for more than 6 weeks in the year preceding 
September 26, 2003.  Regarding his knee, the Veteran 
indicated that the April 2003 examiner, when measuring 
flexion, did not stop the measurement when the Veteran 
experienced pain.  The Veteran then contended that 
considering his pain, he should only be considered to have 15 
to 30 degrees of knee flexion.  He stated his entire leg, 
spine and knee conditions also limited him from normal 
walking.  

VA progress notes from January 2006 to March 2007 show 
ongoing treatment for left knee disability.  An April 18, 
2006 progress note shows that the Veteran received an intra-
articular steroid injection.  He had been having pain with 
ambulation and was only able to walk 1/4 mile before rest.  
Examination showed pain with deep flexion.   

September 2006 VA x-rays of the lumbar spine showed moderate 
disc space narrowing with surrounding hypertrophic marginal 
spurs at L5/S1.  There were mild to moderate degenerative 
changes of the posterior elements of the lower lumbar spine.  
There was no significant interval change.  

On September 2006 VA ear disease examination the examining 
physician diagnosed the Veteran as having sensorineural 
hearing loss.  The Veteran reported that his hearing was 
noted to be decreased immediately upon his discharge and then 
had progressively worsened.  The Veteran reported some 
difficulty with lightheadedness, occasional mild 
disequilibrium and his balance sometimes feeling off.  He 
also complained of bilateral tinnitus affecting the left ear 
more than the right as well as bilateral hearing loss that 
seemed to be approximately the same in severity in both ears.  
Physical examination of the ears did not produce any abnormal 
findings.  The examiner noted that the Veteran underwent an 
audiogram and was noted to have bilateral moderate to severe 
hearing loss slightly worse in the left ear and at the high 
frequencies.  The examiner indicated that the Veteran's 
hearing loss was consistent with individuals who had been 
exposed to excessive noise with no hearing protection and by 
history the Veteran did have such exposure during military 
service.  The examiner thus found that it was likely that the 
Veteran's hearing loss was caused by or a result of noise 
exposure during service.  The examiner also found that the 
tinnitus the Veteran was experiencing was related and caused 
by the hearing loss and therefore the tinnitus could likely 
be associated with the military noise exposure.  

On September 2006 VA audiological evaluation, audiometry 
revealed that puretone thresholds (in decibels) were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
40
45
45
LEFT
30
30
30
45
55

The average puretone thresholds were 43 decibels, right ear, 
and 40 decibels, left ear.  Speech audiometry revealed that 
speech recognition was 96 percent in the right ear and 98 
percent in the left ear.  The Veteran reported bilateral 
tinnitus that had begun about 10 years prior, along with his 
hearing loss.  He had had the post military occupation of 
electrician in a metal fabrication plant.  The examiner noted 
that once exposure to noise is discontinued there is 
generally no significant further progression of hearing loss 
as a result of that exposure.  The examiner also noted that 
research indicated that previously noise exposed ears were 
not more sensitive to future noise exposure and that hearing 
loss due to noise did not progress (in excess of what would 
be expected from the addition of age related threshold 
shifts) once the exposure to noise was discontinued.  The 
examiner then opined that due to the Veteran's normal hearing 
at separation from service, post military occupation and his 
reported time of hearing loss and tinnitus onset, the hearing 
loss and tinnitus were not caused by or a result of military 
noise exposure.    

A March 1, 2007 note shows that the Veteran's left knee pain 
had progressed to the point where he could no longer walk 
without pain.  Physical examination showed mild effusion of 
the left knee with full range of motion and stable ligaments.   
The Veteran received a lidocaine and kenalog injection.   

An April 2007 MRI of the lumbar spine showed multilevel mild 
to moderate degenerative changes.  Disc space narrowing and 
degenerative changes were most marked at L5-S1 and there was 
diffuse disc bulging at L1-L2, L4-L5 and L5-S1.  There was 
also multilevel disc dessication, moderate foraminal 
narrowing at L4-L5, mild foraminal narrowing at L2-L3 and 
mild facet hypertrophic changes and ligamentum flavum 
hypertrophym most marked at L4-L5 followed by L3-L4.  

An April 2007 private left knee examination report shows that 
the Veteran complained of left knee pain of three years 
duration.  He had received cortisone injections that used to 
help his symptoms but they had stopped helping and he wanted 
definitive treatment.  Physical examination showed range of 
motion from 5 to 130 degrees.  There was trace effusion and 
tenderness to palpation over the medial joint line.  There 
was 10 degrees of varus that was partially correctable.  X-
rays revealed severe arthritic changes in the knee, 
especially in the medial compartment.  The diagnosis was left 
knee osteoarthritis.  The Veteran opted to have total knee 
replacement surgery.  

A May 7, 2007 private operative note shows that the Veteran 
received a left total knee arthroplasty.   

In a May 2007 statement the Veteran indicated that he had had 
a total left knee replacement on May 7, 2007.  

An August 2007 rating decision awarded a temporary total (100 
percent) evaluation from May 7, 2007 to July 1, 2007 based on 
the Veteran's left knee replacement requiring convalescence.  
A 100 percent rating was assigned from July 1, 2007 and an 
evaluation of 30 percent was assigned from July 1, 2008.     

November 2007 sinus X-rays produced a diagnostic impression 
of paranasal sinuses normally pneumatized without evidence of 
mucosal thickening or any other abnormality.  There was a 
minor deviation of the nasal septum.  

On November 2007 VA sinus examination the diagnosis was 
sinusitis with rhinitis.  The Veteran reported dry nasal 
membranes, occasional nasal congestion and sneezing.  
Physical examination showed septal deviation.  The examiner 
noted that the Veteran indicated that his last episode of 
sinusitis was 10 years prior and that he did not seek medical 
attention at the time.  The Veteran was taking flunisolide 
nasal spray for nasal allergy symptoms, mostly dry nasal 
passages and a runny nose.  Currently, the rhinitis was 
asymptomatic.  The symptoms did not have any effect on his 
daily activities. 

On November 2007 VA audiological evaluation, audiometry 
revealed that puretone thresholds (in decibels) were as 
follows: 







HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
30
45
LEFT
25
20
30
30
50

The average puretone thresholds were 31 decibels, right ear, 
and 30 decibels, left ear.  Speech audiometry revealed that 
speech recognition was 98 percent in the right ear and 100 
percent in the left ear.  The diagnoses were mild to moderate 
sensorinueral hearing loss bilaterallly from 3000 to 4000 
Hertz.  The Veteran reported that he could not hear well and 
that his greatest difficulty occurred in noisy environments.  
He also reported military noise exposure in the form of 
machine guns, naval guns, demolitions, aircraft engines, ship 
engines, trucks and electrical generators.  He did not have 
access to hearing protection.  In addition he reported 
occupational/recreational noise exposure in the form of 
factory/plant noise, construction work (electrician), machine 
shop, power lawn mower, chain saw, weed eater and leaf grass 
blower.  He had not used hearing protection during exposure 
to the occupational/recreational noise.  The Veteran did not 
report tinnitus as a complaint at the time of the 
examination.  He had initially wrote on an examination 
questionnaire pertaining to his medical history that tinnitus 
had started years ago but then circled no in response to a 
query as to whether he heard noises in his ears or his head.  

The examiner noted that review of the claims file showed 
normal whispered voice scores of 15/15 bilaterally at 
enlistment and at discharge.  The Veteran reported that he 
was unsure when his hearing loss had begun but he had 
previously reported that the hearing loss and tinnitus had 
started about ten years prior.  He had had a significant 
history of civilian noise exposure over a 21 year period.  He 
also reported vascular problems that could have been 
impacting his hearing and was 76 year's old at the time of 
the examination.  Also, the hearing thresholds found on the 
examination were better than those previously obtained.  The 
examiner opined that the Veteran's current hearing loss was 
not at least as likely as not related to his history of 
military noise exposure as it is to other factors.   Also, 
given that the Veteran was denying the presence of tinnitus, 
the examiner also thought that tinnitus was not at least as 
likely as not related to military noise exposure.
In an April 2008 letter a private treating physician 
indicated that the Veteran had been his patient since June 
2004.  He had degenerative disc disease of the lumbar spine 
with spinal stenosis and degenerative joint disease of the 
knees.  His left knee had been totally replaced and as a 
result he continued to suffer pain in the other knee and also 
the hips.  

A May 2008 private medical examination report shows that the 
Veteran was 10 1/2 months status post left total knee 
arthroplasty.  He was doing much better.  Most of his sharp 
pain had resolved but he continued to have occasional sharp 
anterior knee pain, especially at night.  Also he noticed 
that his left leg would get hard especially sometimes after 
activity.  Physical examination showed 3+ pitting edema to 
the level of the mid leg, 2+ at the upper leg, compared to 2 
and 1+ on the right leg.  Range of motion of the knee was 0 
to 130 degrees.  The Veteran had slightly increased laxity in 
extension, larger degree in flexion.  The Veteran had mild 
effusion.  The incision was healed well and the Veteran was 
tender to palpation over the extensor mechanism.  There was 
no atrophy or lymphadenopathy noted but the Veteran's calf 
was firm compared to the right calf and slightly larger.  The 
Veteran walked with a slight limp.  X-rays showed well fixed 
components, no subsidence or loosening and no osteolysis.  

Private progress notes from August and October 2008 show that 
the Veteran received epidural steroid injections for low back 
and radicular pain.   

A November 2008 VA examination produced diagnostic 
assessments of total knee replacement of the left knee and 
degenerative disc disease of the lumbar spine.  The Veteran 
reported that he had constant soreness in his back with some 
sciatic pain on the left that was not radicular pain.  He did 
take over the counter Tylenol for the pain, which helped 
some.  He did get flare-ups with increased aching pain, 
primarily with vigorous activities.  He did not experience 
any incapacitating events.  Daily activities were primarily 
limited by the amount of vigorous physical activities he 
could perform.  What the Veteran was really complaining about 
was that he could not do the physical things around the house 
he used to be able to do such as heavy carpentry work and 
laying floors.  
Regarding the left knee, the Veteran indicated that he had 
had chronic pain since his surgery.  He got no swelling and 
had no instability or locking.  The knee would sometimes wake 
him up at night.  He took Tylenol for pain, which helped 
some, and he got no flare-ups.  He had had no reinjury and 
used no braces.  Daily activities were affected primarily in 
limited walking, and he could not stoop.

Physical examination of the lumbar spine showed that the 
Veteran rose out of his chair without the use of his hands or 
arms.  He had a normal gait and normal posture.  There was no 
indication of spinous or paraspinous tenderness or of muscle 
spasms.  Range of motion was 80 degrees flexion and 30 
degrees extension.  Repeat flexion and extension of the back 
showed stiffness but no pain, weakness or fatigue and did not 
alter range of motion.  Right and left lateral rotation was 
30 degrees and straight leg raising was negative.  This 
indicated that the Veteran did not have a current sciatic 
nerve irritation.  The examiner also noted that previous 
sciatic nerve irritation was likely not radicular but more 
than likely due to sitting.  

Physical examination of the left knee showed no tenderness or 
swelling around the patella or around the medial or lateral 
aspect of the knee joint.  There was no Baker's cyst or 
tenderness to the posterior aspect of the joint.  There was 
an 18 cm scar anteriorly that was nontender, nonraised and 
not adherent to subcutaneous structures.  Range of motion was 
from 0 degrees extension to 90 degrees flexion.  The examiner 
noted that 90 degrees flexion was normal for a knee 
replacement.  Repeat flexion and extension produced no 
indication of pain, weakness or fatigue.  Lateral and medial 
stress of the knee showed no laxity of the medial collateral 
ligaments.  The knee was stable anteriorly and posteriorly.  
The Veteran walked without indication of a limp.  

X-ray of the lumber spine showed degenerative change of the 
lumbar spine with osteophytes in the lumbar vertebral bodies 
and narrowing of the vertebral space in L5 to S1.  X-ray of 
the left knee showed complete prosthesis of the left knee 
joint with some deformity of the patella.  The examiner 
commented that the Veteran had typical aging degenerative 
disc disease of the lumbar spine and typical limitations one 
would expect with a knee replacement.  He had been retired 
since 1996.  The examiner found that the Veteran was not 
employable in physical work such as digging ditches.  He was 
definitely employable in sedate forms of employment without 
issues.   

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Certain listed, chronic disabilities, including sensorineural 
hearing loss are presumed to have been incurred in service if 
they become manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Code 5257 for subluxation/instability.  Essentially, 
these opinions suggest that separate compensable ratings may 
be assigned when limitation of knee motion is compensable or 
(under Code 5003 or 5010), when there is X-ray evidence of 
arthritis together with a finding of painful motion.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board finds, however, that staged ratings are 
not warranted here, as the degree of impairment due to the 
Veteran's left knee disability has not varied significantly 
during the appeal period.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Service connection for hearing loss and tinnitus

Although there is no indication in the record of any hearing 
loss or tinnitus during service, it is reasonably established 
that the Veteran had noise exposure/acoustic trauma in 
service as he served as his DD Form 214 shows that he served 
as an engineman and he has provided reasonable testimony 
pertaining to exposure to engine noise.  It also established 
that the Veteran has a current bilateral hearing loss 
disability by VA standards as the audiometry of record shows 
puretone thresholds in each ear of greater than 40 decibels 
at a frequency of 4000 Hertz.  See 38 C.F.R. § 3.385.  He 
also has reported the presence of tinnitus (although he did 
not report it on the most recent November 2007 VA 
audiological examination).  The evidence of record, however, 
does not establish that the Veteran's current bilateral 
hearing loss or tinnitus is related to service.  

The September 2006 VA physician's opinion did find that it 
was likely that the Veteran's hearing loss and tinnitus was 
caused by, or a result of, noise during service.  This 
opinion was based on the Veteran's self-report that his 
hearing was noted to be decreased right after his discharge 
and that it had progressively worsened since that time.  This 
report, however, is contradicted by the Veteran's indication 
to the September 2006 VA audiological examiner that his 
hearing loss and tinnitus had begun ten years prior.  The 
Board finds this latter report credible as it was made 
against the Veteran's interest in receiving service 
connection for hearing loss and tinnitus.  In addition, the 
documentation of record does not support the Veteran's 
current assertion that he was having hearing problems 
immediately after service.  Thus, given that the September 
2006 VA physician's opinion was based on a report of 
immediate post service hearing problems, which lacks 
credibility, the Board can afford it only limited evidentiary 
weight.  On the other hand, given that the September 2006 VA 
audiologist's opinion and the November 2007 VA audiologist's 
opinion were both based on the credible report of hearing 
loss and tinnitus being experienced approximately ten years 
after service, along with a review of the Veteran's claims 
file, the Board attaches more evidentiary weight to these 
opinions.  Although a VA physician may generally be deemed to 
have more expertise in determining the etiology of a 
disability than an audiologist, where, as here, the 
audiologists' findings are based on a credible history and a 
review of the claims file and the VA physician's finding is 
not, the Board finds that the audiologist's opinions are more 
probative.   

The Board also notes that it is not shown that the Veteran's 
sensorineural hearing loss became manifest in the first post-
service year so as to warrant presumptive service connection.  
Additionally, although the Veteran alleges that his current 
bilateral hearing loss and any current tinnitus are related 
to service, as a layperson, his allegations are not competent 
evidence of a medical diagnosis or nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Given that bilateral 
hearing loss and tinnitus were not shown in service; given 
that sensorineural hearing loss was not shown in the first 
post service year; and given that the weight of the evidence 
is against a finding that the hearing loss and tinnitus are 
related to service, the preponderance of the evidence is 
against this claim and it must be denied.  

Rating in excess of 40 percent for low back disability

The criteria for rating disabilities of the spine were 
revised, effective September 23, 2002 and September 26, 2003, 
respectively.  As the Veteran's claim for increase was filed 
in February 2003, the Veteran may be assigned rating under 
these revised criteria.  The Board notes that the rating for 
the Veteran's service-connected neurological impairment 
associated with his back (i.e. left lumbar radiculopathy) is 
addressed in the remand below.   

The Veteran's service-connected low back disability 
encompasses degenerative joint disease, degenerative disc 
disease and spinal stenosis.  Given that the Veteran has 
already been assigned a 40 percent rating for his lumbar 
spine disability, the focus is on criteria that would allow 
for a rating in excess of 40 percent.  From September 23, 
2002, to September 26, 2003, the only way the Veteran could 
obtain a rating in excess of 40 percent would be if 
ankylosis, vertebral fracture or incapacitating episodes 
having a total duration of six weeks over the past 12 months 
were shown.  38 C.F.R. § 4.71a, Codes 5285, 5286, 5289, 5293 
(2003).  Note 1 following Code 5293 defines an incapacitating 
episode as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Code 5293.  In the instant case, there is 
no evidence of record to show that the Veteran has had any 
incapacitating episodes from his lumbar spine disability 
requiring bed rest that was prescribed by a physician.  Nor 
is there any evidence of ankylosis or vertebral fracture.  
Consequently, a rating in excess of 40 percent under the 
applicable rating Codes in effect from September 23, 2002 to 
September 26, 2003 is not warranted.

The criteria for rating lumbar spine disability including 
intervertebral disc syndrome were again revised effective 
September 26, 2003, allowing for a rating either based on 
incapacitating episodes or under the General Formula for 
rating the disabilities of the spine.  38 C.F.R. § 4.71a, 
Codes 5235-5243 (2008).  Notably, the criteria for rating 
intervertebral disc syndrome on the basis of incapacitating 
episodes did not change from September 26, 2003.  38 C.F.R. 
§ 4.71a, Code 5243.  Thus, as incapacitating episodes have 
not been shown, a rating in excess of 40 percent on this 
basis is not warranted.  Id.    

Under the General Rating Formula, a 40 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
30 degrees or less or there is favorable ankylosis of the 
entire thoracolumbar spine, a 50 percent rating is warranted 
when there is unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent rating is warranted 
when there is unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Code 5243 (effective September 26, 2003).  
In the instant case, as ankylosis is not shown a rating in 
excess of 40 percent under the General Formula is not 
warranted.  

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the Veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  Notably, the November 2008 examiner found 
that the Veteran had typical age-related degenerative disc 
disease of the lumbar spine, that his major complaint was 
that he could no longer do vigorous activities as these 
resulted in flare-ups and that repeat flexion and extension 
did not produce any indications of pain, weakness and 
fatigue.  Also, the earlier June 2002 and April 2003 
examiners described the Veteran's overall level of back 
disability as moderately severe.  These findings do not 
support assignment of a rating in excess of 40 percent on the 
basis of functional loss.  

The Board has also considered whether referral for 
extraschedular consideration is indicated.  Nothing in the 
record, however, reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
low back disability.  38 C.F.R. § 3.321.  Although the 
Veteran certainly experiences significant pain, particularly 
with vigorous activity, the November 2008 examiner found that 
even with his back (and knee) disabilities he was definitely 
employable in sedentary work.  Thus, in the absence of any 
evidence to the contrary, it is not shown that the low back 
disability results in marked interference with employability.  
Additionally, there is no indication in the record of any 
hospitalizations for the low back disability.  Consequently, 
referral for extraschedular consideration is not suggested by 
the record.




Increased rating for knee disability

The Veteran initially filed his claim for increase for knee 
disability in February 2003 (i.e. a claim for a rating in 
excess of 10 percent).  Then, as mentioned above, the August 
2007 rating decision awarded a temporary total rating from 
May 7, 2007, to July 1, 2007, a total rating from July 1, 
2007, to July 1, 2008, and a 30 percent rating from July 1, 
2008.  Because the Veteran has not expressed satisfaction 
with either the rating in place from February 2003 to May 7, 
2007, or with the rating awarded from May 7, 2007, the Board 
must determine whether a rating increase is warranted for 
each of these time frames.  

As the Veteran's left knee disability has been rated as 10 
percent disabling prior to May 7, 2007, the focus is on 
criteria that would allow for a rating in excess of 10 
percent.  

Prior to May 7, 2007, the Veteran's left knee disability was 
rated under Code 5003 for arthritis with painful motion.  
38 C.F.R. § 4.71A, Code 5003.  Under Code 5003, if there is 
X-ray evidence of arthritis with limitation of motion that is 
noncompensable (under Codes 5260 and/or 5261), a 10 percent 
rating is for application for each major joint (e.g. the 
knee) involved.  Id.  A 10 percent rating is the highest 
available under this Code for arthritis of the knee joint.  

The Veteran's left knee disability could also potentially be 
rated under Code 5260, for limitation of flexion or under 
Code 5261 for limitation of extension.  Under Code 5260, 
limitation of flexion is rated 30 percent when to 15 degrees; 
20 percent when to 30 degrees; 10 percent, when to 45 
degrees; and 0 percent, when to 60 degrees.  38 C.F.R. 
§ 4.71a.  Under Code 5261, limitation of extension is rated 
50 percent, when to 45 degrees; 40 percent, when to 30 
degrees; 30 percent, when to 20 degrees; 20 percent when to 
15 degrees; 10 percent, when to 10 degrees; and 0 percent, 
when to 5 degrees.  Id.  In the instant case, prior to May 7, 
2007, flexion has never been found to be worse than 120 
degrees and extension has never been found to be worse than 0 
degrees.  Accordingly, a compensable rating under Code 5260 
or Code 5261 is not warranted.  

As noted above, it is also possible to assign a separate 
rating under Code 5257 for instability.  Under Code 5257 a 10 
percent rating is warranted for slight recurrent subluxation 
or lateral instability, a 20 percent rating for moderate 
subluxation or lateral instability, and a 30 percent rating 
for severe subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Code 5257.  In the instant case, prior to May 7, 
2007, there is no objective medical evidence of record of 
instability of the left knee.  Notably, neither subluxation 
nor instability was shown at either the June 2002 or April 
2003 examination.  Also, in March 2007 the ligaments in the 
Veteran's knee were found to be stable.  

Although the Veteran does not meet the schedular criteria for 
assignment of a rating in excess of 10 percent prior to May 
7, 2007, the Board must still consider whether additional 
compensation is warranted on the basis of functional loss.  
38 C.F.R. 
§§ 4.40, 4.45, Deluca v. Brown, 8 Vet. App. 202.  In this 
regard the Board notes that as of April 18, 2006 the 
Veteran's left knee pain was severe enough that he received 
an intra-articular steroid injection.  He also reported that 
he could only walk 1/4 mile before resting.  Giving the Veteran 
the benefit of the doubt, the Board finds that this objective 
level of pain combined with the subjective report of 
limitation of ambulation warrants a higher, 20 percent rating 
for the left knee disability as of April 2006 on the basis of 
overall functional loss.  A rating in excess of 20 percent is 
not warranted as the functional limitation resulting from the 
pain is best described as moderate (i.e. the Veteran was 
still able to ambulate).  Additionally, assignment of the 20 
percent rating prior to April 2006 is not warranted as there 
is no prior evidence of record showing knee pain requiring a 
steroid injection.

As the Veteran received a total knee replacement on May 7, 
2007, the rating from this date must be evaluated under Code 
5055, for prosthetic replacement of the knee.  38 C.F.R. 
§ 4.71a.  Under Code 5055 the current 30 percent rating is 
the minimum rating assigned following a total knee 
replacement.  Intermediate degrees of residual weakness, pain 
or limitation of motion are rated by analogy to Diagnostic 
Codes 5256, 5261, or 5262.  With chronic residuals consisting 
of severe painful motion or weakness in the extremity, the 
rating is 60 percent.  

The evidence of record does not establish that the Veteran 
has severe painful motion or weakness.  Notably the November 
2008 VA examination did not show any swelling or tenderness 
and repeat flexion and extension of the knee produced no 
indication of pain, weakness or fatigue.  The knee was found 
to be stable and the Veteran did not walk with a limp.  Also, 
although the Veteran reported chronic pain, he did not report 
that the pain was severe in degree.  In addition, the 
Veteran's range of motion was from 0 degrees extension to 90 
degrees flexion, which the examiner considered to be normal 
for a knee replacement.  Further, there is no other evidence 
of record from July 1, 2008, indicating severe painful motion 
or weakness.  Accordingly, a higher (60 percent) rating is 
not warranted under Code 5055.  

Considering analogous rating, under Code 5256, the criterion 
for the next higher rating, 40 percent, requires ankylosis in 
flexion between 10 degrees and 20 degrees.  Under Code 5261, 
the criterion for the next higher rating, 40 percent, is 
extension limited to 30 degrees.  Under Code 5262, the 
criterion for the next higher rating, 40 percent, is nonunion 
with loose motion of the tibia and fibula.

The evidence of record does not show that a rating in excess 
of 30 percent is warranted under any of these Codes.  Given 
that neither ankylosis nor nonunion of the tibia and fibula 
is shown, Codes 5256 and 5262 are not applicable.  Regarding 
Code 5261, the evidence of record does not show any 
limitation of extension.  Accordingly a rating in excess of 
30 percent under this Code is not warranted.  

The Board has also considered whether a rating in excess of 
30 percent could be warranted under any alternative codes for 
rating the knee.  In the absence of objective findings of 
instability or compensable limitation of flexion (i.e. to 45 
degrees or less), however, there is no way for the Veteran to 
achieve a rating in excess of 30 percent under these Codes.  
See 38 C.F.R. § 4.71a, Codes 5257, 5260.  

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the Veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 
8 Vet. App. 202 (1995).  Notably, the November 2008 
examination did not show any pain, weakness or fatigue on 
repetitive flexion and extension and also found that the 
Veteran walked without any indication of a limp.  Giving 
these findings and the absence of other objective evidence 
indicative of significant functional limitations, the Board 
finds that the 30 percent rating currently in place 
adequately compensates the Veteran for his functional loss.  

The Board has also considered whether referral for 
extraschedular consideration is indicated.  Nothing in the 
record, however, reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
right knee disability alone.  38 C.F.R. § 3.321.  Once again, 
the November 2008 examiner found that even with the Veteran's 
knee and (back) disabilities he was definitely employable in 
sedentary work.  Additionally, there is no indication that 
the Veteran has been hospitalized for his left knee 
disability before or after receiving his total knee 
replacement.  
 
Compensable rating for sinusitis

Sinusitis is generally rated under the General Formula for 
rating sinusitis (Code 6510 to 6514).  Under the General 
Formula a noncompensable rating is warranted when sinusitis 
is detected by X-ray only.  A 10 percent rating is warranted 
when there are one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent disability rating, the 
maximum schedular rating, is warranted following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6510 
(2007).  The note to that provision defines an 
"incapacitating episode" of sinusitis as one that requires 
bed rest and treatment by a physician.  Id.

As the Veteran's service-connected sinus disability has also 
been found to constitute allergic rhinitis, it could 
alternatively be rated under Code 6522.  38 C.F.R. § 4.97.  
Under this Code, a 10 percent rating is warranted for 
allergic rhinitis without polyps, but with greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A 30 percent rating is 
warranted for allergic rhinitis with polyps.

Examining the record, a compensable rating for the Veteran's 
sinusitis/rhinitis is not warranted under either provision.  
There's no indication in the record that the Veteran has 
experienced any incapacitating episodes of sinusitis 
requiring prolonged antibiotic treatment.  The Veteran did 
apparently experience non incapacitating episodes over the 
course of the year prior to the April 2003 VA examination but 
it is not shown that he had three or more of these episodes 
characterized by headaches, pain, and purulent discharge or 
crusting.  At the April 2002 examination the Veteran did 
report almost daily pain and drainage over the prior year but 
did not indicate that the drainage was purulent in nature or 
that he had experiencing any crusting.  Physical examination 
then did not find any purulent discharge, instead noting 
clear mucus, but did find mild crusting.  There is no other 
medical documentation of record showing such crusting, 
however, and no medical evidence, whatsoever, showing any 
purulent discharge.  Consequently, even if the Veteran did 
experience three or more non incapacitating episodes of 
sinusitis/rhinitis during the year preceding the April 2003 
examination, it is not shown nor alleged that he experienced 
three or more episodes, which involved either crusting or 
purulent drainage.  Nor is there any evidence of three or 
more non incapacitating episodes meeting these criteria 
during any other year within the rating period.  Accordingly, 
a higher (10 percent) rating under the General Formula is not 
warranted.  38 C.F.R. § 4.97, Codes 6510-6514. 

Similarly, the record does not contain any evidence of a 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  Although the Veteran did 
report nasal congestion at the April 2003 examination, the 
examiner did not find that actual obstruction was present nor 
did the Veteran report the presence of actual obstruction.  
Accordingly, a higher (10 percent) rating is not warranted 
under Code 6522. 

The Board has also considered whether referral for 
extraschedular consideration is indicated.  Nothing in the 
record, however, reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
Veteran's sinusitis/rhinitis.  38 C.F.R.  § 3.321.  
Consequently, referral for extraschedular consideration is 
not suggested by the record.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to a rating in excess of 40 percent for low back 
disability is denied.

Prior to April 18, 2006, a rating in excess of 10 percent for 
left knee disability is denied.

From April 18, 2006, to May 7, 2007, a 20 percent (but no 
higher) rating for left knee disability is granted.  

From July 1, 2008, entitlement to a rating in excess of 30 
percent for status post total left knee replacement is 
denied.   

Entitlement to a compensable rating for sinusitis with 
rhinitis is denied.


REMAND

The evidence of record is insufficient to rate the Veteran's 
service-connected left lower extremity radiculopathy.  The 
April 2003 VA examination noted that the Veteran was having 
radicular symptoms but did not comment on their severity.  In 
contrast the November 2008 VA examiner found that the Veteran 
did not have a current sciatic nerve irritation and that his 
symptoms were likely not radicular.  Accordingly, in order to 
obtain a clearer indication of whether the radiculopathy is 
present, and if so, how severe it is, a Remand is necessary 
so the Veteran may be afforded a neurological examination, 
which specifically addresses these questions. 

Given that the Veteran's claim for left lower extremity 
radiculopathy must be further developed, the Board must also 
remand the claim for TDIU as the two claims are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both issues have been considered).  
On remand, after the Veteran's claim for increase for 
radiculopathy is readjudicated and regardless of the outcome, 
the Veteran should be afforded a VA examination to determine 
whether he is unemployable due to his service-connected 
disabilities, taking into account his employment history and 
educational and vocational attainment.  See 38 C.F.R. § 4.16.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided an 
appropriate VCAA notice letter in regard 
to his claim for TDIU.

2.  The RO should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for his 
service-connected low back, knee, sinus 
and lower extremity radiculopathy 
disabilities since October 2008 and should 
secure copies of complete records of the 
treatment or evaluation from all sources 
identified. 

3.  The RO should then arrange for a VA 
neurology examination by an appropriate 
medical professional to determine whether 
the Veteran has any current lower 
extremity neurological impairment 
associated with the his low back 
disability, to include lower extremity 
radiculopathy.  If such impairment is 
found, the examiner should then assess the 
severity of the impairment.  The Veteran's 
claims folder should be made available for 
review in conjunction with the 
examination.  Any indicated tests 
including EMG and MRI testing should be 
performed.  The examiner should then 
provide an opinion as to whether the 
Veteran has any current lower extremity 
neurological impairment, to include 
radiculopathy, associated with his low 
back disability.  The examiner should then 
comment on the severity of any impairment 
present, specifically noting whether the 
impairment is wholly sensory or includes a 
motor component.  The examiner should 
explain the rationale for the opinions 
given.

4.  Then, the RO should arrange for a VA 
examination to determine whether the 
Veteran is unemployable due to his 
service-connected disabilities.  The RO's 
examination request should specifically 
list all of the Veteran's service-
connected disabilities.  Also, the claims 
file must be made available to the 
examiner for review in conjunction with 
the examination.  In making his or her 
determination regarding unemployability, 
the examiner should take into account the 
Veteran's employment history and his 
educational and vocational attainment but 
should not consider the Veteran's age or 
the effect of his nonservice-connected 
disabilities.  After examining the Veteran 
and reviewing any pertinent information 
from the claims file, the examiner should 
answer the following question:  
        
Taking into account his employment history 
and his educational and vocational 
attainment, do the Veteran's service-
connected disabilities prevent him from 
obtaining and maintaining substantially 
gainful employment? 

5.  The RO should then readjudicate the 
issues on appeal.  If they remain denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant until he is notified.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


